DETAILED ACTION
	This Office action is responsive to communication received 09/15/2020 – application papers received; 11/25/2020 – Response to Notice to File Missing Parts; 01/22/2021 – Declaration and Power of Attorney. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 09/15/2020.  These drawings are acceptable for examination purposes only.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method steps of claims 10-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Status of Claims
	Claims 1-11 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 6, “the height” lacks proper antecedent basis and should read --a height--.  
As to claim 1, line 8, “the top face” lacks proper antecedent basis and should read --a top face--. 
As to claim 2, line 2, “the diameter” lacks proper antecedent basis and should read --a diameter--. 
As to claim 3, this claim shares the indefiniteness of claim 1.
As to claim 4, line 3, “the bottom face” lacks proper antecedent basis and should read --a bottom face--. 
As to claims 5 and 6, these claims share the indefiniteness of claim 1.
As to claim 7, lines 3-4, “the top face” lacks proper antecedent basis and should read --a top face--. 
As to claims 8-9, these claims share the indefiniteness of claim 1. 

As to claim 10, line 6, “the top face” lacks proper antecedent basis and should read --a top face--.  
As to claim 10, line 7, while “cross hair” presents an alternate acceptable spelling of crosshair, consistency throughout the claim is suggested.  As the remainder of the claims present the term crosshair or crosshairs as one word, it is suggested that the language in claim 10, line 7 be amended to likewise present a one-word spelling. 
As to claim 10, lines 12-13, “at the beginning of the projected trajectory” is not clear.  Why not simply delete this phrase.  Next, in claims 13-14, “with the direction of the projected trajectory” should perhaps read --with a direction of a projected trajectory--. 
As to claim 10, line 18, --the-- should follow “orienting”. 
As to claim 10, line 21, “of the desired trajectory” is indefinite.  Should this phrase perhaps read --of the projected directory--?
As to claim 10, line 22, should “aligning a golf club” instead read --aligning the golf club--since a golf club has previously been set forth in line 8?
As to claim 10, lines 23-24, “in the desired trajectory” is indefinite.  Should this phrase perhaps read --toward the projected directory--?
As to claim 10, lines 16, 18 and 20, the phrase “alignment device” lacks proper antecedent basis.  Should this phrase perhaps read --aligning device--?
As to claim 11, “is incorporated into a golf club” is not clear.  Is this “golf club” the same as the golf club in the phrase “aligning a golf club” that is part of claim 10?  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hale (US PUBS 2005/0197205).  
As to claim 1, Hale shows a golf ball aligning device (110) comprising: a shaft (122) having a first and a second end; a handle (112) mounted to said first end; a head member (130) mounted to said second end; said head member (130) further comprising: a ball opening (139) extending through the height of said head member (130) having a rounded bottom edge (132, 147) to engage a golf ball (FIG. 5); and an alignment grid on the top face of said head member comprising a crosshair pattern centered with said ball opening (i.e., viewable openings 134 on a top portion may clearly comprise a crosshair pattern; see annotated version of Fig. 3, below); and wherein a golf ball engaged with said bottom edge may be manipulated and oriented relative to said alignment grid for setting the trajectory of a shot (i.e., Hale is clearly capable of manipulating the ball with respect to the “alignment grid” that is set forth by the viewable openings 134). 
/
/
/
   
    PNG
    media_image1.png
    525
    1043
    media_image1.png
    Greyscale

As to claim 2, said ball opening in said head member is less than the diameter of a golf ball.  See paragraph [0073] and FIGS. 5, 6, wherein it is clear that the ball opening is of lesser diameter than the ball. 
As to claim 3, said rounded bottom edge of the ball opening has a high surface finish to reduce friction when manipulating a golf ball.  See paragraph [0080]. 
As to claim 6, said head member is a putter head that comprises a flat front face for striking a golf ball. Note flat front faces (135a, 135b) in FIGS. 3 and 4. 
As to claim 8, said ball opening is a circular opening through said head member.  Paragraph [0065] notes that the periphery (139) of the opening (FIG. 3) is a circular periphery. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 1, 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iles (USPN 1,960,110). 
As to claim 1, Iles shows a golf ball aligning device (FIG. 1) comprising: a shaft having a first and a second end and a head member mounted to said second end (page 1, col. 2, lines 84-85); said head member further comprising: a ball opening (FIG. 1) extending through the height of said head member having a rounded bottom edge to engage a golf ball (8); and an alignment grid on the top face of said head member comprising a crosshair pattern centered 
Although Iles does not explicitly disclose a handle, Iles does disclose the invention as a golf club (i.e., by definition, a golf club includes a handle, head and shaft).  Notwithstanding the definition of a golf club, the addition of a handle to the Iles device to be able to hold and maneuver the club head, whereby the handle provides player comfort, would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  
    PNG
    media_image3.png
    677
    1010
    media_image3.png
    Greyscale

As to claim 2, said ball opening in said head member is less than the diameter of a golf ball.  The opening formed by disc (4) is smaller than the diameter of a golf ball.  
As to claim 4, note insert (4) made from a low-friction material (i.e., the material of the insert 4 is flexible and enables a golf ball to slide through the opening) and having rounded inner edge at the bottom face of said head member.  While the exact limitations of a “press fit into a counter bore” is not explicitly detailed by Iles, it is clear from FIG. 1 that the insert (4) is fitted within a lower portion of the member (1) which is sunken into the bottom of the head member. The use of a press-fit operation or other suitable means to hold the insert (4) within the lower opening would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  
As to claim 6, said head member is a putter head that comprises a flat front face (12) for striking a golf ball.
As to claim 8, said ball opening is a circular opening through said head member.  See FIG. 2. 

Claims 1, 2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (USPN 3,632,112) in view of Ross (US PUBS 2009/0186718). 
As to claim 1, Jacobs shows a golf ball aligning device comprising: a shaft (19) having a first and a second end; a head member (1) mounted to said second end; said head member further comprising: a ball opening (50) extending through the height of said head member having a chamfered bottom edge (element 56; col. 3, lines 20-24) to engage a golf ball; and wherein a golf ball engaged with said bottom edge may be manipulated and for setting the trajectory of a shot (i.e., the golf ball may be oriented and manipulated using the ball opening, in other words, the golf ball may be moved by placing the ball opening against the golf ball and moving the ball on a surface). 
Although Jacobs does not explicitly disclose a handle, Iles does disclose the invention as a golf club (i.e., by definition, a golf club includes a handle, head and shaft).  Notwithstanding the definition of a golf club, the addition of a handle to the Jacobs device to be able to hold and 
Jacobs also does not explicitly show an alignment grid on the top face of said head member comprising a crosshair pattern centered with said ball opening.  Instead, Jacobs shows a sweet spot indicator (35) and parallel alignment lines (40, 42).  Ross shows it to be old in the art to provide a top face of a putter head with an indicator in the form of a crosshair (50) to provide the golfer with a means for aligning the putter head with respect to a golf ball in both a longitudinal and lateral direction (i.e., paragraph [0037]).  In view of the publication to Ross, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Jacobs by substituting a crosshair-shaped alignment indicator for the sweet spot indicator (35), the motivation being to provide a golfer with a means to enhance the alignment capability of the golf club head.  
As to claim 2, in Jacobs, said ball opening in said head member is less than the diameter of a golf ball (i.e., col. 2, lines 35-43; col. 3, lines 16-22). 
As to claim 7, in Jacobs, said head member (1) is a putter head (i.e., Abstract) that comprises a flat front face (3) for striking a golf ball and a striking grid at the top face of said putter head comprising at least two parallel lines (40, 42) oriented perpendicular to said front face.  The language “for positioning said putter head relative to a golf ball that has been oriented using said alignment grid” is functional, but it is clear the parallel lines may be used to orient a golf ball with the sweet spot indicator (35) or any other appropriate alignment or indicator situated on the top surface of the club head. 
As to claim 9, said ball opening is a semi- circular opening on one edge of said head member.  See FIGS. 1 and 4. 
/
/
/
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (USPN 3,632,112) in view of Ross (US PUBS 2009/0186718) and Scott (USPN 1,531,821). 
legs extending downwards from said head member to support the golf ball aligning device in an upright position.  Scott clearly shows downwardly extending legs (5) situated on a bottom surface of a putter-style golf club to assist in moving the putter along a turf.  In essence, the “legs” of Scott serve to maintain the putter head (1) in an upright position.  In view of the patent to Scott, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Jacobs by including downwardly extending legs to keep the putter head in an upright position (i.e., “legs” on the bottom surface of the modified Jacobs device would have served to assist the golfer in maintaining the putter head in an upright orientation during the address position).  
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figs. 15A-15F in Vanderbilt;
Fig. 3 in Bunker;
Fig. 4 in Park;
Fig. 2 in Agguano;
Fig. 6 in Ramsauer;
Fig. 2 in Myers;
Fig. 2 in Pak;
Fig. 1 in Smith;
Fig. 1 in Pingalore;
Fig. 1 in Tanaka;
Fig. 1 in Baer;
Figs. 1 and 5 in Schmitt;
Fig. 4 in Hale;

Fig. 1 in Byrne;
Fig. 7 in Shine;
Fig. 7 in Bayer;
Fig. 3 in Brill;
Figs. 1 and 2 in Kepler;
Fig. 4 in Yamamoto;
Fig. 4 in Gaulocher;
Fig. 1 in Baker;
Fig. 2b in Gardener;
Fig. 5 in Michaud; 
Fig. 2 in Quattrin; and
Fig. 4 in Knight.
Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Without the benefit of applicant’s disclosure, it would not have been obvious to modify any of the prior art devices of record to include the specific method steps of providing a golf ball aligning device having the claimed alignment grid with a crosshair pattern on a top surface thereof in combination with a golf ball having target crosshairs on its surface, in further combination with a golf club having a striking face, wherein the golf ball and the aligning device are arranged in a cooperating manner to provide orientation of the golf ball with respect to a projected trajectory after which the aligning device is removed from over the golf ball, with the target crosshairs on the golf ball remaining oriented in the direction of the projected trajectory, and the golf club is aligned with the target crosshairs so that the striking face of the golf club may contact the golf ball. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711